DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3 are pending and under examination.
Information Disclosure Statement
The IDS filed on 8/13/2021 has not been considered because the serial number is different. The serial number on the IDS is 16/995,466. Additionally, first inventor as appears on the IDS is not an inventor of the application. The examiner’s AU is 1646 and not 1654 as it appears on the IDS.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,029,011. Although the claims at issue are not identical, they are not patentably distinct from each other because an aqueous liquid pharmaceutical composition comprising desPro36exendin-4(1-39)-Lys6-NH2 ("AVE0010") or a pharmacologically tolerable salt thereof at a concentration of about 0.025 mg/mL to about 0.1 mg/mL; (b) insulin glargine or a pharmacologically , 
the composition according to claim 1, wherein the composition consists essentially of: (c) about 3 mg L-methionine; (d) about 2.7 mg m-cresol; (e) about 20 mg 85% glycerol; and (f) about 0.06 mg zinc chloride (claim 2), and the composition according to claim 1, wherein the composition further consists essentially of hydrochloric acid and sodium hydroxide such that the composition has a pH in the range of 3.5 to 4.5 is taught in claims 1, 4 and 7 of U.S. Patent No. 10,029,011.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10,028,910 in view of U.S. Patent No. 9,526,764. Claims 1-4 of US Pat. No. US 10,028,910 teaches an aqueous comprising desPro36exendin-4(1-39)-Lys6-NH2 ("AVE0010") or a pharmacologically tolerable salt thereof at a concentration of about 0.025 mg/mL to about 0.1 mg/mL; (b) L-methionine, (c) m-cresol, (d) 85% glycerol, (e) zinc chloride, and water. However, US 10,028,910 does not teach the composition with insulin glargine. Claim 1 of US patent No. 9,526,764 teaches an aqueous composition comprising a combination of: (a) insulin glargine and desPro36exendin-4(1-39)-Lys-NH2 (AVE0010). Because insulin and exendin-4 are well known to reduce hyperglycemia (see Fig. 2-4 of US Pat. No, 9,526,764), it would have been obvious to one ordinary skill in the art to combine insulin glargine of US Pat. No. 9,526,764 to the formulation as taught by US Pat. No. 10,028,910. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the art of record.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646